Luke, J.
The defendant was convicted of the offense of simple larceny. The proof showed that he was a farm hand on a farm; that as such employee he was directed to haul some wood to the house, and, after hauling the wood, to put up the team and do other work; that after hauling the wood he took the team from Monroe county and drove it 42 or more miles away to Macon, and tried to sell the mules, and finally did sell them. He contends that he was not guilty of simple larceny, but if guilty of crime he was guilty of larceny after trust. We do not think so. No such bailment was shown as is necessary to require his conviction of larceny *337after trust rather than simple larceny. This ruling is not in conflict with Mobley v. State, 114 Ga. 544. The conviction was demanded. It was not error to overrule the motion for a new trial, which was based solely upon the general grounds.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.